Case 20-10910-CSS Doc521 Filed 01/21/21 Page 1of8

PASSANIS@mvestigations FILED

2021 JAN 21 AM IO: 20
January 11, 2021

CLERK .
Us BANKRUPTCY COUR:
SPRITE ilege
Not to be reproduced
United States Bankruptcy Court for the District of Delaware
824 Market Street, 3" Floor
Wilmington, DE 19801
Re: TZEW Holdco LLC et al., Case No. 20-109-10 (CSS)

Dear Gentlepersons:

This is our objection in response to the Notice of Debtors’ Motion to Convert Cases from Chapter
11 to Chapter 7 of the Bankruptcy Code in the matter of TZEW Holdco LLC et al., Case No. 20-
109-10 (CSS).

We conducted work for Apex Parks Group in 2019-2020 and have yet to be paid for the work that
we conducted. Please find attached our proof of claim and the invoices for work that we completed
and have yet to be paid for. We are owed $1983.45 and object these cases being converted to
Chapter 7, as that will delay or perhaps even void what we are owed.

Very truly yours,

Anthony J. Passanisi
Passanisi Investigations
AP/ro

Attachments

Proof of Claim
Invoices for work completed by Passanisi Investigations, Inc. for Apex Parks Group, LLC

SAN FRANCISCO: 4228 Eighteenth Street, San Francisco, CA 94114 . tel 415-703-9888 . fax 415-703-9892
SONOMA: 19201 Seventh Street East, Sonoma, CA 95476, CA 95476 . tel 707-938-9888 . fax 707-939-3488
LOS ANGELES: 7080 Hollywood Boulevard, Suite 1100, Los Angeles, CA 90028 . tel 800-566-9888
TOLL FREE: 800-566-9888 . WEB: www. passanisi.com . EMAIL: passinvest@msn.com . CA LICENSE P! 12206

 
Case 20-10910-CSS Doc 521

Filbin this information to identify the case

Debtor 1

Passanisi Investigations, Inc.

 

Debtor 2 N/A

(Spouse, if filing)

United States Bankruptcy Court for the: District of Delaware

Case number 20-10910

 

 

 

Official Form 410
Proof of Claim

Read the Instructions before filling out this form. This form is for making a claim for payment In a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. {f the documents are not available,

explain in an attachment.

Filed 01/21/21 Page 2of8

04/19

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in ali the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

identify the Claim

1.

Who Is the current
creditor?

Passanisi Investigations, Inc.

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

 

 

 

 

 

2. Has this claim been 4 No
acquired from
soreone else? C} Yes. From whom?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different)
di ? +
creditor be sent Passanisi Investigations, Inc.
g
Federal Rule of Name Name
Bankruptcy Procedure
(FRBP) 2002(g) 4228 18th Street
Number Street Number Street
San Francisco CA 94114
City State ZIP Code City State ZIP Code
Contact phone (41 5) 703-9888 Contact phone
Contact email tony@passanisi.com Contact email
Uniform claim identifier for electronic payments in chapter 13 (if you use one):
4. Does this claim amend wi No
one already filed? ©) Yes. Claim number on court claims registry (if known) Filed on
MM / DD / YYYY

 

 

Do you know if anyone
else has filed a proof
of clalm for this clalm?

WZ No

C) Yes. Who made the earlier filing?

 

 

Official Form 410

Proof of Claim

page 1

 

 

 
Case 20-10910-CSS Doc521 Filed 01/21/21 Page 3 of 8

Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number wi No

youuse toidentifythe = () Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
jebto'

 

How much is the claim? 1,983.45 pees this amount include interest or other charges?
No

C) Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

. What is the basis of the © Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
laim? . : :
etalm Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Professional investigations of a personal injury claim

 

 

Is all or part of the claim wi No
secured? (2 Yes. The claim is secured by a lien on property.

Nature of property:

C2 Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

L) Motor vehicle

CJ Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $
Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: $

Annual Interest Rate (when case was filed)

C) Fixed
C) Variable

 

10. Is this claim based ona wi No
lease?
C) Yes. Amount necessary to cure any default as of the date of the petition.

 

11. Is this claim subjecttoa WZ No
right of setoff?
Cl Yes. Identify the property:

 

 

 

 

Official Form 410 Proof of Claim

 

 
Case 20-10910-CSS Doc521 Filed 01/21/21 Page 4of8

 

12. Is all or part of the claim

11 U.S.C. § 507(a)?

Aclaim may be partly
priority and partly
nonpriority. For exampie,
in some categories, the
law limits the amount
entitled to priority.

 

entitled to priority under

WZ No

Q) Yes. Check one: Amount entitled to priority
C) Domestic support obligations (including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $
(2 Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use. 11 U.S.C. § 507(a)(7). $
Cl] Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
bankruptcy petition is filed or the debtor’s business ends, whichever is eariier. $
11 U.S.C. § 507(a)(4).
C) Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
Q Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
Cl) other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

Sign Below

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to §
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

 

Check the appropriate box:

w | am the creditor.

C) 1am the creditor's attorney or authorized agent.

C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
Ql tama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on date 05/12/2020
MM? DD 7 YYYY

 

Signature

Print the name of the person who Is completing and signing this claim:

 

 

Name Anthony John Passanisi
First name Middle name Last name

Title President / CEO

Company Passanisi Investigations, Inc.

 

Identify the corporate servicer as the company if the authorized agent is a servicer.

 

 

Address 4228 18th Street
Number Street
San Francisco CA 94114
City State ZIP Code
Contact phone (415) 703-9888 Email tony@passanisi.com

 

 

 

Official Form 410

Proof of Claim page 3

 
 

 

 

Case 20-10910-CSS Doc521 Filed 01/21/21 Page 5of8
PASSANIS@nvestigations Invoice
Date: 11/1/2019
Invoice No: 067655
Julie Probst RE: Mendoza vs. Apex Parks...
Dwayne S. Beck & Associates, APC Claim No: 19CECL01258
6830 Palm Avenue Our File No: 19-P20769
Riverside, CA 92506 DOI: 11/1/2019
Item Description Quantity Rate Amount
Investigation October 29, 2019 0.5 85.00 42.50
Transportation October 29, 2019 0.7 85.00 59.50
Mileage October 29, 2019 23 0.65 14.95
Database Searches October 29, 2019 1 51.00 51.00
DMV Fees October 29, 2019 1 18.00 18.00
ANI October 29, 2019 2 15.00 30.00
Plates October 29, 2019 2 12.00 24.00
Investigation October 30, 2019 1.08 85.00 91.80
Transportation October 30, 2019 1.2 85.00 102.00
Mileage October 30, 2019 49 0.65 31.85
Investigation October 31, 2019 3 85.00 255.00
Transportation October 31, 2019 0.7 85.00 59.50
Mileage October 31, 2019 27 0.65 17.55
Report Writing October 31, 2019 1.5 85.00 127.50
Total Due $925.15

Submit Payment To: NET DUE - 15 DAYS

San Francisco Office

Passanisi Investigations

4228 Eighteenth Street

San Francisco, CA 94114

Please include the above invoice number

with your payment. Thank you. Balance Due $026.15

 

 

 

San Francisco - Sonoma - Los Angeles | 800-566-9888 - passinvest@msn.com - passanisi.com
Employer ID: XX-XXXXXXX | CA License P! 12206
Case 20-10910-CSS Doc 521

PASSANIS@nvestigations

Julie Probst

Dwayne S. Beck & Associates, APC
6830 Palm Avenue

Riverside, CA 92506

Filed 01/21/21

Date:
Invoice No:

RE:

Claim No:
Our File No:
DOI:

Page 6 of 8

Invoice

12/2/2019
067767

Mendoza vs. APEX Parks...
19CECL01258

19-P20769

12/2/2019

 

 

 

Item Description Quantity Rate Amount
Investigation November 20 - 23, 2019 3.2 85.00 272.00
Transportation November 23, 2019 2.2 85.00 187.00
Mileage November 23, 2019 122 0.65 79.30
Report Writing November 23 - 25, 2019 1 85.00 85.00
Total Due $623.30

Submit Payment To: NET DUE - 16 DAYS

San Francisco Office

Passanisi Investigations

4228 Eighteenth Street

San-Francisco, CA 94114

Please include the above invoice number

with your payment: Thank you. Balance. Due $623.30 |

 

 

 

San Francisco : Sonoma : Los Angeles | 800-566-9888 - passinvest@msn.com - passanisi.com
Employer ID: XX-XXXXXXX | CA License PI 12206

 
Case 20-10910-CSS Doc521 Filed 01/21/21 Page 7 of 8

PASSANIS@mvestigations Invoice

Date: 12/27/2019
Invoice No: 067866

 

 

 

Julie Probst RE: Mendoza vs. APEX Parks...
Dwayne S. Beck & Associates, APC Claim No: 19CECL01258
6830 Palm Avenue Our File No: 19-P20769
Riverside, CA 92506 DOI: 12/27/2019
Item Description Quantity Rate Amount
Investigation December 19, 2019 0.98 85.00 83.30
Database Searches December 20, 2019 1 51.00 51.00
Total Due $134.30
Submit Payment To: NET DUE - 15: DAYS
Sen Francisco Office .
Passanisi Investigations
4226 Eighteenth Street
San Francisco, CA 94114
Please include the above invoice number a
with your:payment. Thank you. Balance Due | ‘$134.30

 

 

 

San Francisco - Sonoma - Los Angeles | 800-566-9888 - passinvest@msn.com - passanisi.com
Employer ID: XX-XXXXXXX | CA License PI 12206

 

 
Case 20-10910-CSS Doc 521

PASSANIS@mvestigations

Julie Probst

Dwayne S. Beck & Associates, APC
6830 Palm Avenue

Riverside, CA 92506

Filed 01/21/21 Page 8of8

Invoice

Date: 1/21/2020
Invoice No: 067957

RE: Mendoza vs. APEX Parks...
Claim No: 19CECL01258
Our File No: 19-P20769
DOI: 1/21/2020

 

 

Item Description Quantity Rate Amount
Investigation January 18, 2020 2.5 85.00 212.50
Transportation January 18, 2020 0.6 85.00 51.00
Mileage January 18, 2020 18 0.65 11.70
Report Writing January 18, 2020 0.3 85.00 25.50
Total Due $300.70
Submit Payment To: NET DUE - 16: DAYS
San Francisco Office
Passanisi Investigations
4228 Eighteenth Street

San Francisco, CA 94114

Please Include the above invoice number
with your payment. Thank you.

 

Balance Due $300.70

 

 

 

San Francisco - Sonoma : Los Angeles | 800-566-9888 - passinvest@msn.com - passanisi.com
Employer ID: XX-XXXXXXX | CA License PI 12206

 

 
